—Cross appeals unanimously dismissed (see, CPLR 5511; Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; Matter of Brown v Starkweather, 197 AD2d 840, 841, Iv denied 82 NY2d 653) and order affirmed without costs. Memorandum: Supreme Court properly denied the applications seeking to bar respondent Kathleen M. Staniszewski from being elected to a third term as mayor and respondent Ronald R. Spadone from being elected to a third term as councilman. Those respondents were in their first terms of office when Lackawanna City Charter § 4.1 was amended to provide that the mayor “shall not be eligible to serve more than two (2) consecutive terms”, and section 3.1 was amended to provide that “[n]o Councilman shall serve more than two (2) consecutive four (4) year terms.” “It is a fundamental canon of statutory construction that retroactive operation is not favored by courts and statutes will not be given such construction unless the language expressly or by necessary implication requires it” (Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 584; see, McKinneys Cons Laws of NY, Book 1, Statutes § 51 [b]). Here, the amendments use the term “shall”. “As a question of intention, a statute framed in future words, such as ‘shall’ or ‘hereafter,’ is construed as prospective only” (Comment, McKinney’s Cons Laws of NY, Book 1, Statutes § 51 [b], at 91; see, Matter of Dillon v Coughlin, 143 Misc 2d 207, 214, affd 153 AD2d 50, lv denied 76 NY2d 701). (Appeals from Order of Supreme Court, Erie County, Glownia, J. — Election Law.) Present — Green, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ. (Filed Aug. 18, 1999.)